DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019; 09/17/2019; 10/02/2019; 04/03/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a) as being anticipated by Furuskog et al. (US 2014/0247179; Cited in IDS).
Regarding claim 1, Furuskog discloses a method for detecting movements or a lack of movements of objects and/or living being in a Fresnel zone-related radio range (Abstract; paragraph [0003]; e.g., detection of motion and positioning of targets by analyzing how transmitted signals from third party radio signal sources change over time) which influence radio signals of at least one radio terminal transmitted on a number of radio channels being divided in 
wherein 
a) a value of at least one parameter describing at least one property of a sub-channel are collected for each time interval out of a predetermined number of time intervals, to form a set of parameters (paragraph [0038]; e.g., analyzing means 10 is arranged to analyze all components of the received signal 11 to determine how certain parameters of the transmitted electromagnetic signal are influenced by the channel 9 by means of the predetermined information), 
b) a value of a statistical parameter is derived from the set of parameters (paragraph [0038]; e.g., The analyzing means 10 is also arranged to analyze the temporal variation of said certain parameters during a certain time), 
c) the values of the statistical parameters are combined to yield a chaos index value (paragraphs [0039], [0063]; e.g., the analysis of temporal variation of said certain parameters during a certain time comprises analysis of variations 14a, 14b, 14c, 14d; 15a, 15b, 15c, 15d around the average complex channel response 21a, 21b), 
d) the chaos index value is compared with a threshold value (paragraphs [0045], [0064]; e.g., determining if said temporal variations 14a, 14b, 14c, 14d; 15a, 15b, 15c, 15d exceed a predetermined threshold), 
e) if the comparison yields a predefined result, a notification procedure is started (paragarph [0045] see an alarm is triggered if temporal variation exceeds a predetermined threshold).

Regarding claim 3, Furuskog discloses the method according to claim 1, wherein the notification procedure comprises at least one of: contacting a predefined entity and switching on an electrical appliance (paragraph [0048]; e.g., an early alarm is sent to the owner, since motion by an object in the vicinity is detected, in this case motion of a thief). 
Regarding claim 4, Furuskog discloses the method according to claim 3,  wherein the step of contacting the predefined entity includes at least one of contacting by telephone and contacting by email (paragraph [0050] see wireless communication). 
Regarding claim 4, Furuskog discloses the method according to claim 3,  wherein the electrical appliance is one of a camera, a siren, a light, and a stereo system (paragraph [0047]; e.g., The motion detector can for example trigger means of surveillance like cameras, possibly together with an alarm). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648